                    UNITED STATES DISTRICT COURT
                SOUTHERN DISTRICT OF GEORGIA
                         SAVANNAH DIVISION

IVERSON DAMON LANG,                 )
                                    )
       Plaintiff,                   )
                                    )
v.                                  )                CV419-003
                                    )
MRS. K. BROWN, et al..,             )
                                    )
       Defendants.                  )

                                  ORDER

       Iverson Damon Lang, pro se and in forma pauperis, has filed a

“motion for discovery/exhibits” with the Court, seeking confirmation and

documents supporting several theories.        No Certificate of Service is

provided to indicate that defendants were actually served with this request

as required by the Federal Rules of Civil Procedure (by which even pro se

litigants must abide). The Court informs Lang, yet again (see docs. 35 &

40) that

     If Lang wishes to serve discovery on defendants, he must do so
     pursuant to the Federal Rules of Civil Procedure — meaning, any
     discovery requests are mailed to the party (or that party’s attorney)
     from whom he seeks that discovery. See Fed. R. Civ. P. 5(b)
     (describing procedure for service). The United States Marshal
     Service is not needed for this purpose. Discovery requests are not
     filed with the Court. Fed. R. Civ. P. 5(d) (initial disclosures and
  discovery requests/responses are not filed until they are used for a
  motion or the court orders them to be filed). The Court will not order
  defendants to produce discovery materials absent a showing of good
  faith, meaningfully meet and confer efforts. And to do that, plaintiff
  must serve his discovery requests on defendants.

Doc. 35 at 1-2.

  Put differently, every discovery request served on the Court will be
  denied. Discovery requests must be served on defendants. Only if
  defendants unreasonably refuse to respond — and even then, only
  after meaningful attempts to informally resolve the issue have been
  exhausted — will any motion to compel discovery be entertained.
  See S.D. Ga. L. R. 26.5 (parties must meaningfully meet and confer
  before seeking the Court’s intercession).

Doc. 41 at 1-2.

     Lang must litigate this case the same way every other litigant does:

pursuant to the Federal Rules of Civil Procedure and Local Rules of the

Southern District of Georgia. If he persists in flouting this Court’s clear

orders and the applicable Rules, plaintiff’s case will be recommended for

dismissal for failure to abide a Court order. Plaintiff’s improper request

for discovery (doc. 41) is DENIED.

     SO ORDERED, this         3rd    day of June, 2019.

                                    ______________________________
                                    ________
                                           ___________________
                                    CHRIS
                                     HRISTOPHER
                                       ISTO
                                          T PH E L. RAY
                                             HER
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA




                                      2
